Citation Nr: 1521022	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as a head injury, to include episodes of syncope.

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for a disorder manifest by migraine headaches, to include as related to an in-service TBI.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1983 to April 1987.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, August 2010, and May 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical strain was incurred in service. 

2.  Spurring and superior end-plate changes of the thoracolumbar spine are related to a service-connected left knee disability.

3.  The Veteran did not incur a TBI during or as a result of service, and does not have a syncopal disorder for which service connection can be granted.

4.  A headache disorder was not incurred in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical strain have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for service connection for spurring and superior end-plate changes of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

4.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

The Veteran is seeking service connection for a neck disorder, a low back disorder, migraine headaches, and a TBI including episodes of syncope.  Primarily, he claims that one or more of these disorders were incurred in service following an incident in which he lost consciousness and fell on the floor, striking his head.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Some disorders, including arthritis, are considered to be a "chronic disease," as is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

The record includes a January 2003 medical treatment report in which the Veteran endorsed an initial seizure in "1968 when he was in the Army."  Careful consideration, however, reveals that this was a transcription error, with the intended dated to have been 1986.  The Board has nonetheless considered whether the presumption of soundness applies in this case, and finds that it does.

On enlistment examination in January 1983, the Veteran affirmatively denied any history of symptoms referable to the claimed disorders, with the exception of "bone, joint, or other deformity," which related to his left knee.  He otherwise denied histories of frequent or severe headaches; dizziness or fainting spells; head injury; recurrent back pain; and periods of unconsciousness.  On physical examination, the head, neck, vascular system, spine, and neurological systems were all normal.  Based on the foregoing, the Board finds that the Veteran entered service in sound condition with respect to the claimed disorders, and his own endorsement of a pre-service syncopal episode - if accurately reported - does not amount to clear and unmistakable evidence that a disability preexisted service.

The underlying root of the Veteran's claims revolves around his contention that he incurred a TBI and other disorders as a result of an in-service fall.  Service treatment records verify that in December 1986 the Veteran was hospitalized with a "history of syncopal episodes" about which there was "a question as to whether this was secondary to overdoes or seizure disorder."  The hospital discharge note from the specific incident stated that the Veteran:

was walking down a stairway when he felt kind of dizzy and felt very hot.  The next thing he remember[ed] is lying on the floor.  Apparently according to those people who saw him, he fell down and had lost consciousness for at least 2 or 3 minutes and was brought into the Emergency Room.  Apparently he struck his head . . . and was complaining of headache and neck pain. . . . [D]rug screen was negative.  Alcohol level was nondetected.  He had an x-ray of the cervical spine which was negative as well as the neck.

The Veteran's reported history was "unremarkable" and "noncontributory," and the final diagnosis was "syncopal episode probably vasovagal"  The Veteran underwent a battery of testing including x-ray imaging of the skull and cervical spine, electroencephalogram, CT scan of the head, and rhythm electrocardiogram; the final impression ruled out a seizure disorder.

The Veteran's service ended in April 1987 following a Medical Board determination that he had a "chronic left knee condition" which prevented "his performance of duties expected of him in the Armed Forces."  He was thereafter honorably discharged due to his left knee - though no issue relating to a disorder of the left knee is currently on appeal.

Because the Veteran's various symptoms and claimed disorders are closely intertwined, the Board will begin by discussing the relevant history throughout the past 28 years since he left active duty.  In July 1995 the Veteran was seen for chronic incapacitating headaches with a "definite vascular component."  He was continued on his then-current preventative medication, and had no complaints of side effects.

In June 2001 the Veteran "blacked out" and was still seeing yellow spots with dizziness on hospital admission the next day.  Lab tests, electrocardiogram, and chest x-ray were all negative.  In January 2003, the Veteran was seen with "recent seizure activity."  He reported a possible tonic clonic seizure, however the event was not witnessed by any other persons, and so was unconfirmed.  Prior to this event, the Veteran's last seizure had been in July 2002.  In October 2003 he once again lost consciousness, and on further testing it was determined that the syncope episode was "not related to seizure," but rather to poorly controlled diabetes symptoms.

On general review of systems in August 2005, the Veteran denied syncope, though in January 2005 he had had a seizure event which was "thought [to be] related to [diabetes mellitus] or [alcohol]."  In November 2005, the Veteran complained of "pain in his head and joints"

In April 2006 the Veteran reported severe, constant headaches associated with "ringing ears and buzzing head" for the past 15 months.  It was noted that the Veteran's diabetes was "out of control," and after reviewing his records, the evaluating physician commented that the Veteran had a history of seizures related to alcohol withdrawal in 2004 and hypoglycemia "more recently."  The overall impressions included a self-reported history of seizures associated with migraine headaches, and the evaluating physician again suggested that it "may be that he had diabetic seizures due to poor control [diabetes mellitus]."

Magnetic resonance imaging (MRI) of the brain in October 2006 showed no abnormal extra-axial fluid, no evidence of a mass, and no territorial infarct or hemorrhage.  The overall impression was of an "essentially unremarkable exam[ination]."  In December 2006 the Veteran was brought to a VA walk-in clinic by his father "hopefully for admission for medical evaluation, and also homeless status."  At that time he was described as an insulin-dependent diabetic with a "seizure disorder, headaches, [and] dizziness."

On audiologic consultation in April 2007, the Veteran reported that following his in-service loss of consciousness and fall, he was told that there had been fluid leaking out of both ears.  There is, however, no evidence of such symptoms in the Veteran's 1986 hospitalization records.

In February 2008, the Veteran complained of a three year history of low back pain which had been slowly worsening.  He suggested that his low back pain was related to his service-connected left knee, and specifically and an asymmetry in his gait caused the pain.  Examination revealed "[c]hronic low back pain, probably mechanical and relating to his knee problems."  Subsequent x-ray imaging confirmed flattening of the lumbar lordosis, "with relatively minor findings otherwise, most [consistent with] mechanical low back pain."  Additionally, there was minimal lumbar spurring and minimal old T12-L2 superior end-plate changes with possible lumbar muscle spasm.  Following review of this radiographic evidence, the assessment was that low back pain was related to the Veteran's knees went unchanged.  

In December 2009, the Veteran reported a 15 year history of migraine headaches.  The treatment reported suggested that while medication was initially effective, it had "began to [lose] effect."  At that time, the Veteran stated that he had suffered an in-service TBI, and that a CT scan "about 6 years ago" had been normal.  A new CT scan was ordered to rule out any serious lesions or structures, though it was also suggested that the Veteran's symptoms may be related to "rebound headaches" as a result of long-term narcotic use.  A January 2010 CT scan was "completely normal."

On VA examination in June 2010, the Veteran recounted the details of his 1986 fall, including his report of "clear liquid coming out of both [his] ears."  He also endorsed having been in a 30-day diabetic coma approximately five years prior.  Seizure events were associated with alcohol and diabetes, and he further reported headaches "every day."  Following review of the entire claims file, including radiologic imaging evidence and service treatment records, the examiner concluded that the Veteran's in-service event did not result in a chronic head injury, but rather was only a syncopal event.  In so concluding, she noted that the Veteran's symptoms just prior to losing consciousness - becoming hot and dizzy - were "typical prodrome for a faint."  She also noted that during his hospitalization, EEG and neurologic imaging studies were normal, as were more recent CT scans.  Considering the Veteran's reports of headaches, the examiner noted that the Veteran "currently has a large list of associated comorbid diagnoses," including poorly controlled diabetes, and a history of heavy alcohol use.  The examiner opined that the symptoms which the Veteran associates with an in-service TBI - including syncope and headaches - "are related to his mental health issues," which are not service-connected.  Finally, she concluded that there was no physical evidence of any neck disorder currently, and no record of any neck injury during service.

Of note, a March 2014 letter to the Veteran from a VA physician stated that "[w]e do know that your head injury triggered the onset of your headache but we may never know what is making it so protracted and resistant to medical treatment," and continued to indicated that unfortunately, "[f]inding a cure for your pain is not a reasonable goal any longer and is beyond the point at this time."  The Board notes that in concluding that the Veteran's in-service head injury caused his subsequent history of headaches, no supporting evidence or analysis was provided, and it is unclear what - if any - underlying rationale may support the opinion.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Neck Disorder

The Board finds that the Veteran's current cervical strain was incurred in service.  VA examination in December 2014 showed that the Veteran has a cervical strain, but no degenerative joint disease.  The examiner concluded that the Veteran's current neck condition "is at least as likely as not related to in-service syncopal episode and fall."  In so concluding, the examiner recalled the Veteran's history of symptoms, and noted that the Veteran had suffered "a significant fall during service, injuring his occiput and neck area.  It is likely this served as an initial insult which was subsequently reaggravated on multiple occasions after service."

Other than periods of silence, the record contains no evidence weighing against the foregoing examiner's opinion regarding causation.  To the extent that the June 2010 VA examiner had determined that the Veteran did not have a current neck disorder, the Board finds that evidence of a current disability is in equipoise, and resolves doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Having found that the Veteran does have a current neck disorder, the Board noted that the December 2014 opinion is especially probative as it was based on a review of the entire claims file and is well-supported by the evidence of record.  Accordingly, resolving doubt in the Veteran's favor service connection is established service connection for a cervical strain is established.  Id.

Low Back Disorder

The Board finds that the Veteran's current low back disorder is secondary to his service-connected left knee disability.  In arriving to this conclusion, the Board has weighed the positive nexus opinion offered in February 2008, against a December 2014 VA examination report.

VA examination in December 2014 revealed a lumbosacral strain and degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's current back condition is less likely as not related to in-service syncopal episode and fall.  The examiner went on to note that while the Veteran did suffer a significant fall during service, there was no evidence to suggest this led to chronic back symptoms.  Furthermore, the examiner noted that the Veteran suffered multiple falls after service, apparently related to hypoglycemia and/or alcoholism, and that in 2008 he had endorsed only a three-year history of back pain.  Finally, he concluded that the Veteran's current back condition is "much more likely due to falls that occurred after service."

Again, in February 2008, following a three year history of worsening low back symptoms, an examination had shown the Veteran to have spurring and minimal old T12-L2 superior end-plate changes which were determined to be secondary to the Veteran's "knee problems."  The Board concedes that the opinion failed to identify which of the Veteran's knee problems were the cause of his low back pain, however by identifying the Veteran's knee problems generally, the Board concludes that the evaluating healthcare provider meant to identify all of the Veteran's knee disorders - including his service-connected left knee degenerative joint disease.  In contrast, the VA examiner failed entirely to consider whether the Veteran's current low back symptoms may have been secondary to any current service-connected disability, stating only that the disorder was ambiguously due to "falls that occurred after service."

The Board finds that the February 2008 opinion, which was rendered by the acting chief physician of physical medicine and rehabilitation services at a VA healthcare facility, to be more probative than the December 2014 opinion to the contrary.  Accordingly, service connection for spurring and superior end-plate changes of the thoracolumbar spine is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TBI and Headache Disorder

Initially, the Board notes that there is no doubt that the 1986 incident which resulted in the Veteran's hospitalization occurred as reported both by the Veteran, and in detailed contemporary hospital records.  Within those records, it is important to note that, on discharge, all diagnostic imaging was negative for any abnormality, and the final assessment was of a syncopal episode, rather than an event associated with a seizure disorder.

On VA examination in December 2014, the Veteran accurately reported his in-service syncope event.  The examiner, a neurologist, reviewed the entire claims file, and after conducting a thorough physical examination, concluded that the Veteran had no "subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI."  The examiner commented that it is less likely than not that a TBI occurred due to or as a result of military service, and that the Veteran did not have any in-service seizure disorder.  Rather, given negative CT, EEG, and drug screenings, the event was a simple syncope.

With regard to the Veteran's headaches, he told the examiner that they had begun three years after service and became worse over time.  The examiner reviewed the entire claims file, and concluded that it is less likely than not that the Veteran's currently-reported headaches are due to or are a result of military service.  Specifically, she noted that "head pain is common," and "often a part of other health problems rather than a primary diagnosis."  The examiner concluded that the Veteran "currently has numerous other medical conditions that can have head pain as a part of the larger problem."

Although the Veteran asserts that his headaches and syncopal episodes are related to in-service head trauma, such an assertion is a complex medical determination well beyond his competence.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, while his reports of syncopal episodes and headaches are competent and probative, any assessment that such symptoms are related to service are of no value in establishing service connection.

The only positive evidence that the Board is left with, is the March 2014 letter from a VA physician reporting the Veteran's in-service "head injury triggered the onset of [his] headache[s]."  As previously stated, this conclusion was made without underlying support or rationale, and thus is far outweighed by the well-reasoned December 2014 and June 2010 conclusions that the Veteran did not incur a TBI during service, and that his headaches are unrelated to service.  Regarding any claimed seizure disorder, the evidence clearly shows that the Veteran has no such disorder - but rather experiences syncopal episodes largely secondary to poorly controlled non-service-connected diabetes.

Thus, the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in May 2009 and February 2010, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in June 2010, August 2012, and December 2014 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

While December 2014 VA examinations were conducted with the benefit of review of the claims file, examiner in August 2012 regrettably was not provided the Veteran's claims file for review; nonetheless, during the examinations, an accurate history was elicited from the Veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

In October 2014 the Board remanded the issues of service connection for a TBI, neck injury, back injury, and migraine headaches for additional development, including retrieval of VA treatment records and completion of VA examinations on the matter of etiology of the claimed disorders.  Since that time, the sought treatment records have been associated with the claims file and in December 2014 the Veteran underwent several VA examinations.  In its remand orders, the Board asked that several specific areas be addressed by VA examiners in order to better clarify the nature of the Veteran's current disorders, and to resolve some inconsistencies within the medical records.  Review of the December 2014 VA examination reports reveal that not all of the Board's questions were directly addressed, in particular: March 2014 findings from Dr. S, and the Veteran's report of pain with clear fluid draining from his ear in service.  Nonetheless, the absence of discussion these particular matters was rendered otherwise immaterial given the conclusions reached by VA examiners, as discussed above, that the Veteran does not have the disabilities about which Dr. S commented or that the alleged with clear fluid draining relate to.  Therefore, the Board finds that the RO substantially complied with the October 2014 remand directives and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Lastly, with regard to the Veteran's claims of service connection for neck and low back disorders, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for a cervical strain is granted.

Service connection for spurring and superior end-plate changes of the thoracolumbar spine is granted.

Service connecton for residuals of a TBI, including syncopal episodes, is denied.

Service connection for a headache disorder is denied.
	

REMAND

Stegall Remand for Inadequate TDIU Examination

In its October 2014 remand, the Board ordered that the Veteran be provided with an examination to determine whether the Veteran is unemployed due to his service-connected disabilities.  In so ordering, the Board specifically required that a vocational expert conduct such examination.  Unfortunately, the examination provided was internally inadequate, and was not performed by a vocational specialist, but rather by a medical doctor.  While Board remands only require substantial compliance and not absolute compliance, here, there has been no explanation as to why an examination could not be performed by the requested specialty.  If no vocational specialist is available to review the record, then such fact should be noted.   

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the Veteran for a VA examination by a vocational specialist to ascertain and evaluate whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including bilateral hearing loss, tinnitus, left knee osteochondritis dissecans with degenerative joint disease (DJD), cervical strain, and spurring and superior end-plate changes of the thoracolumbar spine) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.
		
2.  After completing all indicated development above, readjudicate the claim for TDIU.  If any of the benefits sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


